Citation Nr: 9930610	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 30 percent for 
anxiety psychoneurosis.  


REPRESENTATION

Appellant represented by:	AMVETS






WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
February 1997, but was remanded for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for further review.  

The record indicates that entitlement to service connection 
for a back disability and hearing loss was denied in a June 
1989 rating decision.  A December 1998 rating decision 
reopened the claims for entitlement to service connection for 
hearing loss and a back disability.  Therefore, the Board 
will address these issues on a de novo basis.  


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a back disability, and the veteran has not submitted 
competent medical evidence of a nexus between his current 
complaints and active service. 

2.  The veteran has submitted evidence of acoustic trauma 
during service, a diagnosis of current hearing loss, and a 
nexus between his current hearing loss and active service.  

3.  The veteran has submitted evidence of acoustic trauma 
during service, a current diagnosis of tinnitus, and a nexus 
between his tinnitus and active service.  

4.  The veteran's anxiety psychoneurosis is productive of 
occupational and social impairment due to current symptoms 
that include sleep difficulties, anxiety, fatigue, increased 
nervousness, worry, and depression on a regular basis; his 
GAF scores have ranged from 50 to 75.  

5.  The veteran's anxiety psychoneurosis is productive of no 
more than definite social and industrial impairment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107 (West 1991). 

2.  The veteran has submitted evidence of a well grounded 
claim for entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has submitted evidence of a well grounded 
claim for entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for an evaluation in excess of 30 percent 
for anxiety psychoneurosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Code 9400 
(1996); 38 C.F.R. §§ 4.7, 4.20, 4.130, Code 9400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he has developed a back disability 
as a result of active service.  He states that he injured his 
back during service when he was in the rear of a pontoon 
plane that hit a swell while landing on the ocean.  He argues 
that he has experienced back pain since that time, and that 
he was treated for his disability at an Army base shortly 
after discharge from service.  He notes that entitlement to 
service connection for this disability has been previously 
denied, but he argues that he has submitted new and material 
evidence to reopen his claim.

The veteran also contends that he has developed hearing loss 
and tinnitus as a result of active service.  He states that 
hearing loss was noted during service, and that he was told 
this was the result of exposure to repeated gunfire.  He says 
that he has experienced hearing loss and tinnitus since 
shortly after active service, and that he received treatment 
for his complaints not long after discharge.  The veteran 
notes that entitlement to service connection for hearing loss 
has previously been denied, but believes that he has 
submitted new and material evidence to reopen his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Back

A review of the service medical records shows that they are 
negative for treatment of an injury to the back, and are 
negative for treatment of complaints pertaining to a low back 
disability. 

VA examinations conducted in February 1948 and July 1962 were 
negative for a back disability. 

The initial evidence of a back disability is found in 
November 1981 private treatment records.  These records show 
that veteran was seen for back pain after he strained his 
back in the shower.  The examination revealed pain of the 
lumbosacral region, and mild paralumbar spasm.  

December 1985 private medical records include an X-ray study 
of the lumbosacral spine.  The impression was L5 to S1 
annular type protrusion extending toward the right, and 
minimal annular protrusion at L4 to L5.  There was also a 
vacuum disc phenomenon noted at L4 to L5.  

VA treatment records dated December 1988 reflect that the 
veteran has a history of low back pain since he was in the 
military.  The diagnosis was low back pain. 

Additional evidence for consideration includes VA treatment 
records dated from January 1991 to December 1997, the report 
of a hospitalization at a VA facility in December 1993, and 
several VA examination reports.  The treatment records do not 
show any treatment for a back disability, and do not contain 
any opinions relating the veteran's claimed back disability 
to active service.  VA hospital records dated December 1993 
do not note the existence of a back disability.  The VA 
examination reports are concerned with the veteran's service 
connected psychiatric disability, and do not address his back 
disability. 

The testimony offered by the veteran in support of his claim 
in November 1992 and December 1996 notes that he injured his 
back during active service.  He states that he was in the 
back seat of a pontoon plane, and that he injured his back 
when the plane hit an ocean swell during a landing.  The 
veteran claims that he received treatment for his back 
disability at a VA facility and from a chiropractor in the 
late 1940s, but that these records are unavailable, and that 
he has been unsuccessful in his attempts to obtain them.  He 
believes the VA doctor destroyed his records because the 
veteran sought treatment from a chiropractor against the 
doctor's advice.  See Transcripts.  The Board finds that this 
testimony does not constitute new and material evidence.  
While it is more detailed as to how his claimed injury was 
incurred than the contentions considered in the previous 
rating decisions, the basic contention that he sustained a 
chronic back injury in service has previously been considered 
and rejected.  The veteran has testified that he received 
treatment for his back disability within a few years of 
discharge from active service.  At this point, the Board 
notes that all attempts to obtain these records have been 
unsuccessful.  

In a January 1999 letter from the veteran's ex-wife, she 
states that the veteran received treatment for lower back 
problems that were the result of injuries received during 
active service.  She adds that the VA refused additional 
treatment to the veteran after he began to visit a 
chiropractor.  

After careful review of the evidence of record, the Board is 
unable to find that the veteran has submitted evidence of a 
well grounded claim for service connection for a back 
disability.  The veteran has not submitted any evidence to 
show that he sustained a back disability during service, or 
that there is a nexus between his current complaints and 
active service.  The service medical records are completely 
negative for evidence of a back disability.  The first 
evidence of a post service back disability is dated November 
1981, more than 37 years after the veteran's discharge from 
service, and these records specifically relate the back 
disability to a contemporaneous accident in the shower.  The 
December 1988 VA treatment records note a history of low back 
pain since active service.  However, this history was 
provided by the veteran, and recorded for clinical purposes.  
The physician did not comment on the history, and standing by 
itself, it may not serve to make the claim well grounded.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
has considered the testimony provided by the veteran, and 
notes his sincere belief that his current back disability is 
the result of an injury in service.  However, neither the 
veteran nor his ex-wife are doctors, and they are not 
competent to state that the back pain for which he was 
treated in the late 1940s constituted a chronic disability 
that was the result an injury in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Finally, as all medical 
evidence subsequent to December 1988 is negative for a 
evidence of a back disability, the veteran has not clearly 
established that he currently has a diagnosis of back 
disability.  Therefore, as the veteran has not submitted 
evidence of a back injury or disability in service, or 
evidence of a relationship between his current complaints and 
active service, his claim is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Hearing Loss

After careful review of the evidence and the veteran's 
contentions, the Board finds that he has submitted evidence 
of a well grounded claim.  The veteran has consistently 
provided a history of a blast injury to his left ear during 
service both to medical examiners and at the November 1992 
hearing.  While the veteran does not have the medical 
competence to state that his current hearing loss is the 
result of a blast injury in service, he is competent to state 
that he sustained a machine gun blast near his ear that 
required medical attention.  The February 1948 VA examination 
notes hearing loss due to traumatic nerve injury.  The 
October 1991 VA records contain evidence of a current hearing 
loss, and the March 1976 and January 1992 statements from the 
veteran's private physicians have each opined that the 
veteran's hearing loss is consistent with the type caused by 
acoustic trauma.  Therefore, as the veteran has submitted 
evidence of an injury in service, a current disability, and a 
nexus between his current disability and active service, his 
claim is well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

The veteran's claim for service connection for hearing loss 
will be further addressed in the remand section at the end of 
this decision.  

Tinnitus

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
tinnitus.  The veteran has testified that he sustained a 
blast injury to his left ear during active service, and the 
Board finds that this testimony is credible and consistent 
with his duties as a gunner on an airplane.  The March 1976 
private medical records note the history of a blast injury 
during service, with tinnitus since the injury.  October 1991 
VA treatment records also note that the veteran reported the 
presence of constant left ear tinnitus since the gun 
explosion in service.  A tinnitus match at 4000 Hertz was 
found on examination of the left ear.  The January 1992 
private letter noted the history of the blast injury in 
service, as well as reported ringing of the veteran's ears.  
Therefore, as the veteran has submitted evidence of an injury 
during service, a current disability, and a nexus between his 
current disability and active service, his claim is well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's claim for service connection for tinnitus will 
be further addressed in the remand section at the end of this 
decision.  

II. Increased Rating

The veteran contends that his service connected anxiety 
psychoneurosis has increased in severity to such an extent 
that a higher evaluation is merited.  He argues that his 
disability is productive of greater impairment than the 30 
percent evaluation currently in effect.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
anxiety psychoneurosis was established in a December 1944 
rating decision.  A 10 percent evaluation was assigned for 
this disability.  This evaluation remained in effect until it 
was decreased to zero percent in an August 1962 rating 
decision.  The zero percent evaluation remained in effect 
until a December 1991 rating decision promulgated during the 
course of the veteran's appeal increased the current 
evaluation to 10 percent, effective from October 1991.  An 
earlier effective date to April 1946 was established in a May 
1996 rating decision, with continuation of the 10 percent 
evaluation.  A February 1999 rating decision issued following 
the completion of the development requested by the February 
1997 remand increased the evaluation to the current 30 
percent rating, effective from January 31, 1991. 

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the veteran 
has not expressed satisfaction with the 30 percent evaluation 
awarded as a result of the current action, the Board must 
continue with the review of veteran's appeal.  

The veteran's disability has been characterized as anxiety 
psychoneurosis.  The rating code does not contain a listing 
for anxiety psychoneurosis.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's 
disability is evaluated under the rating code for generalized 
anxiety disorder.

After the veteran submitted his claim for entitlement to an 
increased rating, the VA amended its regulations pertaining 
to the rating schedule for mental disorders, including 
generalized anxiety disorder.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (1997).  These regulations became 
effective on November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO considered both the old and new regulations in a June 
1998 supplemental statement of the case.  Therefore, the 
Board will review the veteran's claim under the regulations 
in effect both before and after November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to generalized anxiety disorder, then a 100 percent 
evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of generalized 
anxiety disorder, a 70 percent evaluation is warranted.  
Generalized anxiety disorder which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment merits continuation 
of the current 30 percent evaluation.  38 C.F.R. § 4.132, 
Code 9400 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the regulations currently in effect, generalized 
anxiety disorder is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily,  with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999).

The evidence for consideration includes VA treatment records 
dated January 1991.  These records show that the veteran was 
seen for a longstanding anxiety disorder.  He had chronic 
difficulty falling asleep.  The assessment was 
anxiety/insomnia.  Treatment records from September 1992 also 
show treatment for anxiety.  

The veteran was afforded a VA psychiatric examination in 
January 1993.  He complained that he was full of anxiety.  
The veteran said that his anxieties came primarily as a 
feeling of tension, anxiety, and a pain in his chest.  It 
caused him to become irresponsibly irritable, and he would 
yell at his wife or throw tantrums.  He would have those 
feelings at least once a day or more, and they were relieved 
by alcohol or medication.  He had trouble sleeping.  The 
veteran felt that his concentration level seemed 
satisfactory.  He had worked full time as a funeral director, 
but was now retired.  On examination, the veteran's speech 
was pressured, fluent, and logically constructed.  His mood 
was quite anxious and tense.  He fidgeted and was quite 
pressured in his speech.  He did not show any psychotic 
thinking, thought disorder, suicidal ideation, or homicidal 
ideations.  He was alert and oriented in all spheres.  
Insight was fair.  The diagnosis was anxiety disorder, not 
otherwise specified.  The discussion noted a 50 year history 
of anxiety-related problems, and added that the veteran 
persisted in having active symptomatology.  

VA Mental Hygiene Clinic treatment records dated February 
1994 to January 1995 show that the veteran continued to 
receive treatment for his anxiety disorder.  On a March 1994 
intake evaluation, the veteran complained that he had a lot 
of anxiety periodically.  He had stopped taking his 
medication, and did not sleep for 11 days.  He said he 
realized he needed help in dealing with his anxiety.  A 
report of his current symptoms said that his mood displayed 
some depression and anxiousness.  He was a five on a scale of 
one to ten.  His sleep was lousy, and his concentration was 
not very good.  His energy level was good, but he had 
experienced some feelings of hopelessness and/or helplessness 
for the past several months.  He had suicidal thoughts, but 
no intentions, plans, or attempts.  He denied homicidal 
thoughts.  The veteran's state of consciousness, grooming, 
psychomotor activity, behavior, and capacity to establish 
relationships were all normal.  His predominant mood was 
euthymic, and his range of affect was normal.  There was no 
evidence of psychotic process.  The veteran's memory was 
intact, his insight and judgment were good to fair, and his 
attention and concentration were good.  He was not seen as a 
danger to himself or others.  The impression included 
dysthymia and general anxiety disorder.  The current score on 
the Global Assessment of Functioning (GAF) scale and the 
highest GAF for the past year were both 75.  

The remainder of the treatment records from 1994 and 1995 
show that the veteran continued to be seen on a regular basis 
for dysthymia and generalized anxiety disorder.  He continued 
to complain of anxiety and sleep problems.  January 1995 
records state that the veteran's mood was good, and he was 
able to enjoy activities.  His sleep had not been good, but 
was now much improved.  The impression was generalized 
anxiety disorder and probably dysthymia.  

The veteran underwent an additional VA psychiatric 
examination in March 1995.  He reported that his main 
problems were stress and nerves.  He said he was tremulous, 
and felt nervous and anxious most of the time.  The veteran 
said he lost his temper very easily.  He also reported 
symptoms of tachycardia, a feeling of less recklessness, and 
difficulty falling asleep.  He said he was very anxious most 
of the time, and that this sometimes interfered with his 
daily activities.  The veteran had worked at a mortuary for 
30 years, but was now retired.  On examination, the veteran 
was pleasant and cooperative.  His mood was anxious, and his 
affect was anxious and tense.  The thought process was 
logical and goal directed.  There was no looseness of 
association or flight of ideation.  He denied hallucinations, 
and was not delusional or suicidal.  His insight and judgment 
were fair.  He was well oriented, and his short and long term 
memory was grossly intact.  The impression was anxiety 
disorder, and the veteran's current GAF was 60.  

Additional VA treatment records dated from February 1995 to 
December 1997 are contained in the claims folder.  These 
records continue to show that the veteran was followed on a 
regular basis for his anxiety disorder.  He continued to 
report occasional depression and sleep problems during this 
period.  

The veteran was afforded a VA examination in July 1998.  He 
stated that he had experienced significant anxiety as 
manifested by social isolation, extreme nervousness, problems 
with sleeping, being irritable, becoming upset with the 
slightest provocation, feeling tired, having episodes of 
crying, not caring about what happened to himself, and 
worrying about problems in the past.  Currently, the veteran 
complained of having too much time on his hands since the 
recent death of his wife.  He reported a significant increase 
in worrying, feeling nervous, not being able to sleep, 
feeling guilty, having increased worries about suicidal 
ideation, not being able to deal with other people, and not 
being able to think about participating in life.  He reported 
his mood as being very worried and depressed.  His affect 
seemed to be tense to mildly dysphoric.  He had suicidal 
thoughts, but stated he would not follow through.  He had 
some obsessive and compulsive behavior such as checking locks 
and doors and staring.  He felt that his mind would wander to 
very negative things.  On examination, his memory was intact, 
and his insight and judgment seemed to be questionable to 
fair.  The diagnosis included dysthymia, with a history of 
recurrent major depression, and generalized anxiety disorder.  
The GAF score would be 55 to 60.  The remarks noted a 
significant history of anxiety and depressive symptoms since 
discharge, which have been chronic and severe with 
exacerbations at times of stress.  His wife's recent death 
had caused a significant exacerbation.  It was unknown 
whether or not his symptoms would decrease.  It was felt that 
his retirement was largely based upon his inability to deal 
with others and the symptoms of his service connected 
disorder, and he would continue to have problems performing 
social tasks or to benefit from socialization based upon his 
depressed mood, chronic sleep problems, and difficulty with 
concentration.  He was unable to return to any significant 
industrial occupation at the present time.  It was the 
opinion of the examiner that the veteran was significantly 
impaired socially and occupationally by his service connected 
disability.  

After a review of the July 1998 VA examination by the RO, it 
was found that it did not provide all of the information 
requested by the February 1997 remand.  Therefore, the 
veteran underwent an additional VA examination in February 
1999.  The claims folder was available for review, and the 
examiner reported the history of the veteran's disability.  
The veteran was noted to be still very affected by the recent 
death of his wife.  He complained of anxiety and nervousness.  
He said that he did not sleep well, and reported feeling very 
upset and resentful.  He said that he experienced excessive 
anxiety and worry very frequently.  He reported trouble 
sleeping almost every night based on anxious and depressed 
rumination that occurred to him as he tried to sleep.  The 
veteran also reported symptoms for generalized anxiety 
disorder such as restlessness, fatigue, problems with 
concentration, and irritability.  The veteran's thought 
processes and communication appeared adequate.  He denied the 
presence of any hallucinations or delusions.  He did not 
describe any inappropriate behavior except for occasional 
arguments due to his impatience.  He reported suicidal 
ideation several times each week, but he was confident he 
would not act upon them.  The veteran reported some problems 
in remembering names, but his long term memory was typically 
adequate.  He described excessive door lock checking at 
night, but otherwise he did not describe any obsessive or 
ritualistic behavior which appeared to interfere with routine 
activities.  His rate and flow of speech appeared adequate.  
He did not describe any panic attacks, but he did describe 
periods of intense anxiety.  He indicated he felt depressed 
about 75 percent of the time, or about four to five days a 
week.  There was no clear indication of impaired impulse 
control.  His sleep problems would impact his daily 
functioning.  The diagnoses were generalized anxiety 
disorder, and dysthymia.  His current GAF was 50.  The 
examiner noted that the veteran's symptomatology fit the 
criteria from paragraph three, page five, provided in the 
February 1997 remand.  The Board notes that the criteria 
identified by the examiner is the criteria for a 30 percent 
evaluation under regulations in effect subsequent to November 
1996, although the examiner noted that all of the criteria 
provided were not completely applicable as the veteran was no 
longer employed.  The criteria for the evaluations in excess 
of 30 percent were also provided to the examiner.  The 
examiner stated that the veteran's current suicidal ideations 
prompted the GAF of 50.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to an 
evaluation in excess of 30 percent is not merited for his 
service connected psychoneurosis.  The Board has considered 
the veteran's claim under both the new regulations and the 
old regulations in reaching this decision.  

The record shows that the veteran has received treatment for 
his disability on a regular basis.  His symptoms have 
included sleep difficulties, anxiety, feeling tired, 
increased nervousness and worry, and depression about 75 
percent of the time.  His GAF scores have ranged from as high 
as 75 in March 1994, to the more recent scores of 55 to 60, 
and 50 on the July 1998 VA examination and the February 1999 
VA examination respectively.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 61-70 rating indicates "mild 
symptoms or some difficulty in social, occupational, or 
school functioning."  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  A score of 41 to 50 represents serious 
symptoms such as suicidal ideation, or any serious impairment 
in social, occupational or school functioning.  Ibid.).  
Under the current regulations, a 30 percent evaluation is 
merited for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  The February 1999 examiner specifically stated 
that the veteran's current symptoms fit these criteria.  
Given this opinion and the veteran's more recent GAF scores, 
the Board agrees that the veteran's current symptomatology 
does not exceed the criteria for a 30 percent evaluation 
under the current regulations.  38 C.F.R. § 4.130, Code 9400. 

Similarly, the Board finds that the criteria for an 
evaluation in excess of 30 percent under the regulations in 
effect prior to November 1996 have not been met.  The July 
1998 VA examiner stated that the veteran's retirement was 
largely based upon his inability to deal with others due to 
the symptoms of his disability, and said he would continue to 
have problems performing social tasks.  The examiner also 
stated that the veteran would be unable to return to any 
significant industrial occupation.  However, the GAF assigned 
by this examiner was from 55 to 60, which, as noted above, 
reflects moderate symptoms or moderate difficulty in social 
or occupational functioning.  The February 1999 VA 
examination also included a GAF score of 50, which reflects 
some serious symptoms or impairment.  The veteran is 
currently evaluated as 30 percent disabled, which equates to 
definite impairment.  As noted in the pertinent opinion of 
the General Counsel of VA, definite represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  Therefore, it appears as if the 
veteran's symptomatology more nearly resembles that of 
definite impairment than the considerable impairment required 
for an increased evaluation, and entitlement to an increased 
evaluation under the old regulations is not demonstrated.  
38 C.F.R. § 4.132, Code 9400 (1996). 


ORDER

Entitlement to service connection for a back disability is 
denied. 

The veteran's claim for entitlement to service connection for 
hearing loss is well grounded; to this extent, the appeal is 
granted. 

The veteran's claim for entitlement to service connection for 
tinnitus is well grounded; to this extent, the appeal is 
granted. 

Entitlement to an evaluation in excess of 30 percent for 
anxiety psychoneurosis is denied. 
REMAND

As noted above, the Board finds that the veteran has 
submitted evidence of well grounded claims for entitlement to 
service connection for hearing loss and tinnitus.  

The Board believes that an examination would be helpful in 
reaching a decision in this case.  In addition, the Board 
finds that a medical opinion concerning the etiology of the 
veteran's tinnitus and hearing loss would also be useful in 
resolving this appeal.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations.  Therefore, in order to assist the veteran in 
the development of his claim, the Board finds that this case 
should be remanded to the RO for the following action: 

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and severity of his hearing loss.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specifically review the 
service medical records, the February 
1948 VA examination report, the October 
1991 VA treatment records, and the 
private medical records from March 1976 
and January 1992.  After the completion 
of the examination and review of the 
claims folder, the examiner should 
express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the veteran's current hearing 
loss and/or tinnitus had their onset in 
or are due to active service.  The 
reasons for this opinion and evidence 
relied upon should be included.  
2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

